Citation Nr: 0936456	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Lewey Lee, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia. 

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned acting Veterans Law Judge in 
February 2009.  A transcript of the hearing is associated 
with the Veteran's claims folder.

The Board remanded this case in April 2009 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The evidence is at least in equipoise on the question of 
whether the Veteran was with his unit in the Persian Gulf in 
February 1991; there is credible supporting evidence of the 
occurrence of an in-service stressful event of observing dead 
soldiers and burning equipment on the Persian Gulf War's 
'highway of death' in February 1991.

3.  The Veteran has a diagnosis of PTSD, and the diagnosed 
PTSD is related to the verified in-service stressful event of 
observing dead soldiers and burning equipment on the Persian 
Gulf War's 'highway of death' in February 1991.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for PTSD Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  
38 U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99.

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

That notwithstanding, in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that a Veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by his unit when he was stationed in Vietnam, 
which, when viewed in the light most favorable to him, 
objectively corroborated his claim of having experienced 
rocket attacks.  The Court reiterated that, although the unit 
records did not specifically identify the Veteran as being 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred suggested that he was in fact exposed to the 
attacks.



Service Connection for PTSD

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In this case, the Veteran has asserted in writing, in oral 
histories, and in personal hearing testimony that he has PTSD 
that he believes was caused by his presence in the Persian 
Gulf War "highway of death" involving dead soldiers and 
burning equipment in February 1991.  

The service treatment records contained in the claims file 
reflect medical treatment through February 1989, with no 
subsequent medical treatment records for the remainder of the 
Veteran's active service.  The service treatment records that 
are available are negative for an indication of PTSD or a 
psychiatric disorder.  The Board recognizes that in such 
cases there is a heightened obligation to assist the 
appellant in the development of the case, a heightened 
obligation to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been lost or were destroyed 
while the file was in the possession of the government.  See 
Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see 
also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Private medical records reflect that the Veteran has been 
diagnosed with PTSD, and that his symptoms have been 
attributed to incidents that occurred during his military 
service in the Persian Gulf War.  Given the above evidence, 
the Board finds that the Veteran has a current diagnosis of 
PTSD.  The Board also finds that the currently diagnosed PTSD 
has been related by competent evidence to the claimed in-
service stressor.  

The remaining question is whether the PTSD diagnosis was 
predicated on a corroborated in-service stressor, or 
participation in combat with the enemy.  A medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The Board has reviewed the Veteran's service personnel 
records that are available, but finds no indication that he 
was personally involved in combat with the enemy.  The 
Veteran's military occupational specialty was that of a track 
vehicle repairer, which does not in and of itself indicate he 
would likely be exposed to combat.  The service personnel 
records currently included in the claims file include a DD 
Form 214 that reflects the Veteran was in active service 
until April 8, 1991, and a DD Form 215 that reflects a period 
of Southwest Asia service that ended on December 17, 1990.  A 
letter dated March 25, 1991 in the Veteran's service 
personnel file reflects that he was being reassigned for 
transition processing prior to release from active duty.  A 
VA Veteran Identification Data (VID) screen print out for the 
Veteran dated February 3, 2004 reflects Gulf War In-Theater 
dates of January 1, 1991 to March 9, 1991. 

During the Veteran's February 2009 Board personal hearing 
before the undersigned at the Roanoke, Virginia, RO, he 
testified with very specific details regarding his service in 
the Persian Gulf War and subsequent discharge from service, 
including names, dates, and experiences during the War.  He 
testified to leaving Saudi Arabia in March 1991 and being 
hospitalized for extreme dehydration at a field hospital in 
Saudi Arabia.  While no exact dates were provided, the 
Veteran indicated that this was "somewhere in the 
neighborhood of December to January" after being asked if he 
had been treated between December 1990 and April 1991.  The 
Veteran's attorney acknowledged during the hearing that the 
Veteran's service records might need to be petitioned to be 
corrected, in light of what the Veteran contends are 
incorrect service dates in the Persian Gulf.  Further, during 
the hearing, the undersigned encouraged the Veteran to find 
someone he served with to corroborate his whereabouts during 
the period from December 1990 to April 1991.  

Service personnel records do not directly reflect where the 
Veteran was stationed between December 17, 1990 and his 
discharge in April 1991.  He received the Army Service 
Ribbon, National Defense Service Medal, Overseas Service 
Ribbon, Army Achievement Medal, and Army Commendation Medal, 
but did not receive any decorations or medals which are 
awarded exclusively for involvement in combat (e.g., the 
Purple Heart Medal or the Combat Infantryman Badge).  Based 
on the above, the Board finds that there is no evidence 
indicating that the Veteran engaged in combat with the enemy.  

The Board notes that the Veteran served with Company B of the 
24th Support Battalion.  Unit history research by the RO 
shows that the 24th Infantry participated in ground attacks 
on Iraqi forces beginning on February 24, 1991.  The history 
also shows that, as Iraqi forces attempted to escape, the 
volume of prisoners clogged roads and logistical area.  The 
'highway of death' had hundreds of burning and exploding 
vehicles of all types, including civilian automobiles.  
Drivers, Iraqi soldiers, and refugees fled into the desert 
because of the bombs, rockets, and tank fire.  

Additional information regarding the Veteran's participation 
that could definitively establish that the Veteran was in the 
Persian Gulf in February 1991 with his unit but such 
information is lacking in this case.  If the Veteran's 
service records are incorrect, as contended, he could obtain 
and provide VA with a DD Form 215 showing his service in the 
Persian Gulf during the claimed time period.  Also, such 
information could be corroborated by lay or buddy statements.  

While VA is obligated to assist a claimant in the development 
of a claim, there is no duty on VA to prove the claim.  The 
Court has held that the factual data required by VA to 
provide a successful search, such as the names, dates, and 
places of the stressors are straightforward facts and do not 
place an impossible or onerous task on the appellant.  The 
duty to assist is not always a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Nevertheless, after a review of the evidence, and especially 
in light of the apparently incomplete service personnel 
records (that do not show the Veteran's whereabouts from 
December 17, 1990 to April 8, 1991) and incomplete or missing 
service treatment records for the latter part of service 
(from February 1989 to April 1991), the Board finds that the 
evidence of record at this time is at least in relative 
equipoise on the question of whether there is credible 
supporting evidence of the occurrence of an in-service 
stressful event of observing dead soldiers and burning 
equipment on the Persian Gulf War's "highway of death" in 
February 1991.  The Board is aware of the heightened duty to 
consider carefully the benefit of the doubt rule in such 
cases. 

The Veteran's official service records do not show he was in 
Persian Gulf in February 1991, and the evidence before the 
Board does not reveal supporting lay or buddy statements 
showing service in the Persian Gulf in February 1991; 
however, the Veteran's DD Form 214 reflects the Veteran was 
in active service until April 8, 1991, and a letter dated 
March 25, 1991 in the Veteran's service personnel file 
reflects that he was being reassigned for transition 
processing prior to release from active duty.  The Veteran 
has verified service in Southwest Asia until at least 
December 17, 1990.  A VA VID screen print reflects Gulf War 
In-Theater dates of January 1, 1991 to March 9, 1991.  The 
Board also notes a heightened duty to assist, to explain 
reasons and bases, and to consider application of the 
doctrine of reasonable doubt because of missing service 
treatment records for the period from February 1989 to April 
1991, and the apparently incomplete service personnel records 
that do not show the Veteran's whereabouts from December 17, 
1990 to April 8, 1991.  

Based on this evidence, the Board finds that the evidence is 
currently at least in relative equipoise on the question of 
whether the Veteran was in the Persian Gulf in February 1991 
with his unit; therefore there is credible supporting 
evidence of the occurrence of in-service stressful events of 
observing dead soldiers and burning equipment on the Persian 
Gulf War's 'highway of death' in February 1991.  In so 
finding, the Board has considered Pentecost, 16 Vet. App. 
124, wherein the Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the claimant's own personal involvement, is not necessary.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the evidence currently before it tends to 
corroborate the Veteran's written statements and credible 
personal hearing testimony that he observed dead soldiers and 
burning equipment on the Persian Gulf War's 'highway of 
death' in February 1991.

The Board finds that there is (1) a current diagnosis of 
PTSD, (2) medical evidence of a link between the current 
symptomatology and the claimed in-service stressor and (3) 
credible supporting evidence that some of the claimed in- 
service stressors actually occurred.  For these reasons, and 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran's PTSD was incurred in service.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service 
connection for PTSD is granted.

Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

A review of the claims file shows that the complete service 
treatment and service personnel records of the Veteran may 
not be of record.  In cases where the Veteran's service 
treatment records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the Veteran in developing facts pertinent to his claim 
in a case where service treatment records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Where the claimant's service treatment records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

In light of the favorable determination herein, further 
development with regard to VA's duties to notify and assist 
for the claim of service connection for PTSD would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991).


ORDER

Service connection for PTSD is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


